APPEAL OF MARION D. SHUTTER.Shutter v. CommissionerDocket No. 1316.United States Board of Tax Appeals2 B.T.A. 23; 1925 BTA LEXIS 2579; June 10, 1925, Decided Submitted May 18, 1925.  *2579 J. B. Faegre, Esq., for the taxpayer.  W. Frank Gibbs, Esq., for the Commissioner.  *23  Before GRAUPNER and PHILLIPS.  Taxpayer appeals from a deficiency in income tax for 1923 in the sum of $28.69.  FINDINGS OF FACT.  The taxpayer is, and in 1923 was, a clergyman, minister of the Church of the Redeemer, a Universalist church in the City of Minneapolis, Minn.Every two years a general convention of the Universalist church is held, such convention having jurisdiction over the organizations of the Universalist church in the United States, Canada, and wherever else it has churches or missions.  All laws relating to fellowship, ordination, and discipline originate in the general convention.  The taxpayer was ex officio member of the convention held in 1923 at Providence, R.I., and a member of the resolutions, lectureship, and foreign relationship committees thereof, and his attendance at such convention was essential to his standing and position in the church.  The taxpayer attended the general convention held in Providence, R.I., in October, 1923.  No provision was made either by his church or by the general convention for repayment to him of his*2580  expenses.  In preparing his income-tax return for 1923 the taxpayer claimed as a deduction the sum of $409.97 as expenses incurred in attending such convention.  This was disallowed by the Commissioner, from which action the taxpayer appeals.  The taxpayer expended the sum of $132.59 for railroad and Pullman fares to Providence and return for the purpose of attending such convention.  The other expenses claimed, such as those of hotels, were not proven.  *24  DECISION.  The deficiency determined by the Commissioner is allowed in part and disallowed in part.  The taxpayer will be allowed to deduct, as an ordinary and necessary expense of his profession, said sum of $132.59.  Final determination of the Board will be settled on consent or on 15 days' notice, in accordance with Rule 50.